Citation Nr: 1138934	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  05-29 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a right knee disability.

A videoconference hearing was held in January 2008 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The Board remanded this matter in March 2008, July 2009, and March 2011 for further evidentiary development.  As set forth in the greater detail below, the dictates of the Board's March 2011 remand have been substantially complied with and the Board may proceed with appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's right knee disorder is not the result of a disease contracted or an injury suffered in active service.  

2.  Arthritis (i.e., degenerative joint disease) of the right knee did not manifest itself to a degree of 10 percent or more within one year after the Veteran's separation from service.



CONCLUSION OF LAW

The Veteran's right knee disorder was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. § 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the Veteran's service connection claim, a letter dated in October 2004 satisfied the second and third elements under the duty to notify provisions.  A letter dated in April 2007 thereafter satisfied the first element under the duty to notify provision.  See Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  The Board finds that the Veteran has not been prejudiced by the late notification found in this letter as adequate notice was sent in April 2007, the Veteran was given additional time to submit evidence and argument, and the matter was readjudicated in supplemental statements of the case dated in July 2007, May 2008, February 2010, and August 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As will be discussed below, the Veteran was afforded VA examinations in April 2008 and September 2009 to assess the nature and etiology of his right knee disorder.  The Board sought a clarifying medical opinion in March 2011 regarding the etiology of the Veteran's right knee disorder.  Contrary to the October 2011 statement from the Veteran's representative, the Board finds that the clarifying medical opinion is adequate as it is based upon a review of the pertinent evidence, to include the Veteran's claims file, and adequately addresses the dictates of the prior Board remand.  Specifically, the Board directed the examiner to address the Veteran's competent assertions of continuity of symptomatology and provide a well-reasoned etiological opinion.  This examiner addressed the Veteran's assertions of continued right knee symptomatology and found that despite the assertions of continuity of symptomatology, it was less likely than not that the Veteran's right knee disability was related to service given four specific factors that will be discussed below.  As such, this medical opinion is adequate and the duty to assist has been satisfied.  Barr, 21 Vet. App. at 311; Nieves-Rodriguez, 22 Vet. App. 295.  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC), which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case

II.  Service Connection

The Veteran seeks service connection for his right knee disorder.   Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for arthritis (degenerative joint disease) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.307, 3.309.  (Osteoarthritis is degenerative joint disease.  Dorland's Illustrated Medical Dictionary 1199 (28th ed. 1994); Stedman's Medical Dictionary 1267 (26th ed. 1995)).  

In this case, recent treatment records indicate that the Veteran has been diagnosed with degenerative joint disease and prepatellar bursitis of the right knee.  Therefore, the Board finds that he has a current right knee disorder and turns to the issues of in-service incurrence and nexus.  See Davidson, 581 F.3d 1313.  

At his January 2008 Board hearing, the Veteran provided specifics regarding his in-service right knee injuries.  Specifically, he testified that while he was on training maneuvers at Fort Lewis, Washington, he popped his right knee out of joint and was treated in the field.  During his tour of duty in Vietnam, the Veteran reinjured his right knee jumping out of a helicopter while on a combat mission.  He was again treated in the field.

Although treatment of these injuries is not documented in the Veteran's service treatment records, he is a combat veteran.  As such, the alleged in-service right knee injuries which were incurred in combat trigger the evidentiary presumption regarding combat claims.  See 38 U.S.C.A. § 1154(b) (West 2002) (providing that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation).  
In addition to this evidentiary presumption, the Board notes that the Veteran's service treatment records show that at his January 1972 military separation examination, he completed a Report of Medical History on which he reported a history of a "trick" or locked knee.  The examiner diagnosed multiple traumas to the right knee with pain.  In-service incurrence is therefore presumed.  

The record on appeal also includes extensive VA and private clinical records spanning an extensive time period, from 1951 to 2010.  Significantly, these records are silent for any mention of right knee complaints until 2004, more than three decades after the Veteran's separation from active service.  At that time, the Veteran sought treatment for right knee pain and swelling.  He reported that he was a welder and was constantly on his knees.  He also reported a history of an injury to his right knee jumping out of a helicopter in Vietnam.  X-ray studies were negative.  The diagnosis was prepatellar bursitis.  Subsequent clinical records show continued complaints of right knee pain.  X-ray studies performed by VA in February 2005 showed arthritis.  A January 2008 treatment note revealed continuous complaints of right knee pain for three years with a history of in-service injury.  X-ray reports showed mild degenerative joint disease with spurring, medial narrowing.  Updated VA treatment notes show continued complaints of right knee pain.  

The Veteran was afforded a VA examination in April 2008 where the examiner reviewed the claims file and concluded that it was less likely than not that the Veteran's current right knee disability is the result of service.  In providing a rationale for her opinion, the examiner erroneously noted that the Veteran's military separation examination was within normal limits and that the Veteran did not complain of any problems at his separation examination.  The examiner also erroneously noted that in reviewing the Veteran's medical records, "[t]here is no chronicity evidenced since leaving service in 1971 until 2004."  Finding that the Veteran was competent to provide lay evidence describing his right knee symptoms, the Board, in July 2009, remanded the matter for another VA examination where the examiner was to comment on the Veteran's assertions of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (the concept of continuity of symptomatology focuses on continuity of symptoms, no treatment).  

An additional VA examination was scheduled in September 2009 where the examiner again noted review of the claims file, took the Veteran's medical history, and examined the Veteran.  She opined that it is less likely than not that the Veteran's current right knee disability is causally related to his service.  Again, the examiner noted that the medical records are silent from 1972 to 2004 for any complaints of right knee pain.  She noted the assertions of seeking treatment for his right knee between service discharge and 2004 from Indian Health Services in Texas, Montana, and Oklahoma.  She then provided that without medical evidence to indicate that there was ongoing symptomatology after service there is no link or nexus between his injury in the service and his current disability.  She concluded that there is therefore a lack of chronicity established between the in-service injury and his current knee disorder.  However, the examiner again did not discuss the Veteran's assertions that he suffered from right knee symptoms since service discharge, despite the lack of medical evidence.  Due to this oversight, the Board remanded the matter for a clarifying medical opinion in March 2011 to address the issue of continuity of symptomatology.  See Savage, 10 Vet. App. at 496.

Such a medical opinion was obtained in March 2011 where the examiner noted review of the claims file, to include the Veteran's assertions of continued right knee pain.  Despite the acknowledgement of continued right knee symptoms from service discharge, the examiner again opined that his degenerative joint disease was less likely than not causally related to his active service or any incident therein.  

To support her conclusion, the examiner indicated that degenerative joint disease generally develops over a long period of time with the exception of the occurrence of an injury(ies) to the joint, which may accelerate the onset and progression of degenerative joint disease.  The examiner provided that if the Veteran's arthritis were due to an in-service injury, the expectation would be that the degenerative changes and symptoms would have more rapidly progressed and prompted the Veteran to seek medical treatment shortly after service separation.  The examiner also noted that the Veteran was able to work as a welder for many years, which required climbing ladders and stairs and carrying heavy weight repeatedly to negate a finding that he had more rapidly progressive knee disorder due to an in-service injury.  She noted that these activities could also accelerate the onset of degenerative joint disease.  The examiner also provided that a post-service injury would be more consistent with the clinical course of the Veteran's disease as documented in his medical records since he didn't seek treatment until 2004.  Finally, the examiner noted that another factor that is not consistent with the contention that the right knee condition was caused by in-service trauma is the fact that the Veteran has also been diagnosed with left knee degenerative joint disease.  She indicated that the onset of bilateral degenerative joint disease is more consistent with osteoarthtirs or degenerative joint disease due to constant wear and tear over several years, such as due to recurrent heavy labor and not consistent with traumatic degenerative arthritis due to a prior injury of a unilateral joint.  The Board finds that medical opinion is adequate and gives it probative value as it is a factually accurate, fully articulated, and soundly reasoned opinion.  Barr, 21 Vet. App. at 311; Nieves-Rodriguez, 22 Vet. App. 295.  

Contrary to the statements from the Veteran's representative, the Board finds that the VA examiner addressed the Veteran's assertions of continuity of symptomatology.  The Veteran's representative asserts that the examiner failed to address whether an injury in-service could have precipitated or accelerated the progression of the Veteran's condition.  However, the examiner after acknowledging the Veteran's statements weighted their applicability while basing her opinion on clinical knowledge, judgment and experience relevant to the typical clinical course of disease processes and opined that if the Veteran's arthritis was due to an in-service injury, the expectation would be that the degenerative changes would have progressed more rapidly and prompted the Veteran to seek medical attention sooner.  In its March 2011 Remand, the Board asked the examiner to address the Veteran's assertions of continuity of symptomatology.  This was done by the March 2011 VA examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has consistently reported that his current right knee disability is the result of knee injuries he sustained during service.  He claims that he has had right knee symptomatology, to include pain, popping, and swelling on and off since service which has become worse in recent years.  He also indicated that he sought treatment within two years of service discharge.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007)(lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report symptoms related to his right knee disability.  

But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a degenerative joint disease and prepatellar bursitis are not conditions capable of lay diagnosis, much less the type of conditions that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as to the etiology of his right knee disorder.  The Board also finds that the Veteran is not an accurate historian as to his condition.  Specifically, the Veteran noted during his Board hearing that he continued to experience right knee pain during service and after service discharge.  He testified to seeking treatment for his right knee disability both during service and within two years of service separation through Indian Health Services.  The RO attempted to obtain all treatment records from the Indian Health Services, to include the Chickasaw Nation Health Clinic, the Carl Albert Indian Hospital, and Fort Belknap Health Center.  However, these treatment records do not show any complaints of or treatment for right knee problems until 2004.  This inconsistency weighs against the Veteran's credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Accordingly, the evidence of record weighs against a finding of service connection for a right knee disability.  Specifically, post-service medical records do not show a nexus between his right knee disorder and service or his in-service injury.  The Veteran's complaints are also insufficient to establish a right knee disorder given his lack of medical expertise.  

Additionally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis (to include degenerative joint disease) becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§  1101, 1110, 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  As discussed, there is no competent medical evidence showing that the Veteran was diagnosed with degenerative joint disease within one year of separation from service.  The Veteran cannot benefit from the presumption.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to service connection for a right knee disability is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


